NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                2006-1585, -1594,-1619


                    INTERNATIONAL RECTIFIER CORPORATION,

                                                       Plaintiff-Appellee,

                                            v.


                         SAMSUNG ELECTRONICS CO., LTD.
                       and SAMSUNG SEMICONDUCTOR, INC.,

                                                       Defendants-Appellants,

                                           and

                                 IXYS CORPORATION,

                                                       Defendant-Appellant


        Nancy C. Morgan, White & Case, LLP, of Los Angeles, California, argued for
plaintiff-appellee. With her on the brief was Glenn W. Trost. Of counsel on the brief
was David E. Killough, Vinson & Elkins L.L.P., of Austin, Texas.

       Roger L. Cook, Townsend and Townsend and Crew LLP, of San Francisco,
California, argued for all defendants-appellants. With him on the brief for defendant-
appellant Ixys Corporation were Eric P. Jacobs, Nancy L. Tompkins, and Tali L. Alban.
Joining in the brief for defendants-appellants, Samsungs Electronics Co., Ltd, et al,
were Mark Fowler, Michael G. Schwartz, and Stanley J. Panikowski, DLA Piper US LLP,
of East Palo Alto, California.

Appealed from: United States District Court for the Central District of California

Judge Manuel L. Real
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                               2006-1585, -1594, -1619

                   INTERNATIONAL RECTIFIER CORPORATION,

                                                      Plaintiff-Appellee,

                                           v.

                         SAMSUNG ELECTRONICS CO., LTD.
                       and SAMSUNG SEMICONDUCTOR, INC.,

                                                      Defendants-Appellants,

                                          and

                                IXYS CORPORATION,

                                                      Defendant-Appellant.

                           __________________________

                              DECIDED: June 21, 2007
                           __________________________


Before GAJARSA, LINN, and PROST, Circuit Judges.

LINN, Circuit Judge.

      Samsung Electronics Co. Ltd. and Samsung Semiconductor, Inc. (collectively

“Samsung”) and IXYS Corporation (“IXYS”) appeal from a final order of the United

States District Court for the Central District of California granting Samsung and IXYS a

reduced attorney fee award. Int’l Rectifier Corp. v. Samsung Semiconductor, Inc., No.

CV-98-0433-R (C.D. Cal. July 18, 2006) (“Fee Order II”). Because the district court did

not provide a “concise but clear” explanation of the fee award, we are unable to assess
whether the court abused its discretion. We therefore vacate the district court’s order

and remand with an instruction that the case be reassigned to a different district court

judge.

                                    I. BACKGROUND

         This case stems from a contempt proceeding initiated by International Rectifier

Corp. (“IR”) based on alleged violations of a permanent injunction granted pursuant to a

consent judgment between IR and Samsung in a separate litigation. On appeal to this

court, we reversed the district court’s judgment holding Samsung and IXYS in contempt.

See Int’l Rectifier Corp. v. Samsung Elecs. Co., 361 F.3d 1355 (Fed. Cir. 2004) (“IR I”).

Following that reversal, Samsung and IXYS each filed motions for attorney fees based

on both 28 U.S.C. § 285 and a provision in the consent decree that awarded attorney

fees to the prevailing party.      The district court reduced Samsung’s request for

$1,276,450 in attorney fees and $96,257.10 in costs to an award of $650,000 in

attorney fees and $45,000 in costs, noting that the case had been “terribly

overlawyered” and that Samsung “took no risk in defending this matter.”         See Int’l

Rectifier Corp. v. Samsung Semiconductor, Inc., No. CV-98-433-R (C.D. Cal. Aug. 4,

2004) (“Samsung Fee Order”). The district court denied IXYS’s motion in its entirety

because (1) the motion was untimely; (2) IXYS’s participation in the lawsuit was

voluntary and provided no substantial contribution to the resolution of the issues; (3)

IXYS’s conduct was wrongful; and (4) the attorney fee provision in the consent

judgment was not available to IXYS because it was not a party to the settlement

agreement. Int’l Rectifier Corp. v. Samsung Semiconductor, Inc., No. CV-98-433-R

(C.D. Cal. May 26, 2004) (“IXYS Fee Order”).




2006-1585, -1594, -1619                  2
       Samsung and IXYS separately appealed. With respect to the Samsung Fee

Order, we noted that although district courts have discretion in determining the amount

of a fee award, a district court must nevertheless provide a “concise but clear”

explanation of its reasons for the fee award. Int’l Rectifier Corp. v. Samsung Elecs. Co.,

424 F.3d 1235, 1239 (Fed. Cir. 2005) (“IR II”) (quoting Hensley v. Eckerhart, 461 U.S.

424, 437 (1983)).     We concluded that the district court’s failure to provide any

explanation as to how it arrived at the fee award for Samsung left us “unable to assess

whether the court abused that discretion.” Id. (quoting Gates v. Deukmajian, 987 F.2d

1392, 1400 (9th Cir. 1993)). Accordingly, we vacated the Samsung Fee Order and

remanded “for a concise but clear explanation of how the district court arrived at its fee

reduction.” Id.

       With respect to the IXYS Fee Order, we reversed the district court’s denial of

attorney fees. IR II, 424 F.3d at 1243. In doing so, we held that, among other things,

the district court was not free to disregard our holding in IR I that IXYS’s conduct was

not wrongful, id. at 1241–42, and that California law provided that IXYS could collect

attorney fees according to the consent judgment provision, id. at 1242–43 (citing Cal.

Civ. Code § 1717(a)). Although IXYS requested that we remand the case to a different

judge, we concluded that reassignment was not appropriate in that case and remanded

to the same judge for additional proceedings consistent with our opinion. Id. at 1244.

       On remand, Samsung and IXYS filed renewed motions for fees and costs,

requesting $1,4161,664.10 and $1,282,867.28 respectively. The district court again

determined that “the Samsung defense was terribly overlawyered” and cited numerous

examples of what the court found to be unreasonable or excessive expenses. Fee




2006-1585, -1594, -1619                 3
Order II, slip op. at 2–5.    The district court then concluded that “$650,000 was a

reasonable attorney’s fees for Samsung, considering all the relevant factors,” and

awarded Samsung $650,000 of its requested fees and $45,000 of its requested costs.

Id., slip op. at 5. As for IXYS, the district court found that “its only significant role was

producing a central argument to reduce Samsung’s contempt sanction,” and that IXYS

did not provide any legal authority to justify its request for $48,000 in fees spent

opposing IR’s petition for certiorari following our decision in IR II. Id. Without any

further discussion, the district court awarded IXYS $301,125.17 in fees and costs. Id.

       Samsung and IXYS appealed.             We have jurisdiction pursuant to 28 U.S.C.

§ 1295(a)(1).

                                     II. DISCUSSION

       We are confronted again with the same issue we faced in IR II; namely, we are

tasked to review an award of attorney fees without any explanation as to how the district

court arrived at the amount it awarded. We recognize that the Ninth Circuit does not

require “an elaborately reasoned, calculated, or worded order; a brief explanation of

how the court arrived at its figures will do.” Cunningham v. County of Los Angeles, 879

F.2d 481, 484 (9th Cir. 1988). However, there must be “some indication or explanation

of how the district court arrived at the amount of fees awarded.” Chalmers v. City of Los

Angeles, 796 F.2d 1205, 1213 (9th Cir. 1986). “Absent some indication of how the

district court’s discretion was exercised, this court has no way of knowing whether that

discretion was abused.” Id.; see also Gates, 987 F.2d at 1398–1400.

       Here, neither the district court’s order nor the record reveals how the district court

arrived at the particularly precise award of $301,125.17 to IXYS. Indeed, the district




2006-1585, -1594, -1619                   4
court’s only specific rejection of a requested amount—the $48,000 in fees that IXYS

spent opposing IR’s petition for certiorari—cannot stand because IR’s petition for

certiorari is part of the same “action to enforce this order” identified in the provision of

the consent judgment that awards attorney fees to the prevailing party. Because that

provision provides for such fees, the district court had no basis for requiring IXYS to cite

additional authority in order to include fees connected with the petition for certiorari in its

fee request. In addition, the district court’s second stated reason for reducing IXYS’s

fees award—that IXYS’s “only significant role was producing a central argument to

reduce Samsung’s contempt sanction,” Fee Order II, slip op. at 5—apparently ignores

that IXYS was sued for contempt along with Samsung.

       We likewise find no explanation in the district court’s order or in the record for

how the district court calculated Samsung’s award of $650,000 in fees and $45,000 in

costs—figures identical to the amounts originally awarded in the Samsung Fee Order.

Although the district court cited numerous examples of fees that it found unreasonable

and excessive, those examples do not provide any guidance as to how the district court

arrived at the amount it ultimately awarded. See Fee Order II, slip op. at 2–5.

       Because the district court has again failed to provide a “concise but clear”

explanation of how it arrived at the reduced fee awards for Samsung and IXYS, we are

unable to assess whether the district court abused its discretion and must vacate the

award of attorney fees. See IR II, 424 F.3d at 1239.

       IXYS requests that we remand this case to a different judge according to our

supervisory power under 28 U.S.C. § 2106. In evaluating such a request, the Ninth

Circuit considers:




2006-1585, -1594, -1619                    5
       (1) whether the original judge would reasonably be expected upon remand
       to have substantial difficulty in putting out of his or her mind previously-
       expressed views or findings determined to be erroneous or based on
       evidence that must be rejected, (2) whether reassignment is advisable to
       preserve the appearance of justice, and (3) whether reassignment would
       entail waste and duplication out of proportion to any gain in preserving the
       appearance of fairness.

McCalden v. Cal. Library Ass’n, 955 F.2d 1214, 1224 (9th Cir. 1990) (quoting Davis &

Cox v. Summa Corp., 751 F.2d 1507, 1523 (9th Cir. 1985)). “A finding of either the first

or second factor supports remanding to a different district court judge.” Living Designs,

Inc. v. E.I. DuPont de Nemours & Co., 431 F.3d 353 (9th Cir. 2005).

       We grant this relief because we believe it is necessary to preserve the

appearance of justice. This case has been uniquely contentious from its beginning, and

the parties’ protracted briefing to the district court on the issue of attorney fees is hardly

a model of clarity.     “[T]he numerous allegations of bias and overreaching have

combined with this poor lawyering to produce an entirely unfortunate end result: the

fragile appearance of justice has taken a beating.” In re Yagman, 796 F.2d 1165, 1188

(9th Cir. 1986). Because the question on remand is strictly limited to the determination

of a reasonable attorney fee award for Samsung and IXYS, we believe that a quick

resolution of this issue is best accomplished by remanding to a different district court

judge. The narrow scope of the issue on remand suggests that any duplication of effort

and waste will be minimal.

       We therefore vacate the fee award order and remand to the Chief Judge of the

United States District Court for the Central District of California to determine the

reassignment of this case. In doing so, we note that our instruction relates only to the




2006-1585, -1594, -1619                   6
issue presented in this appeal and has no impact on other matters or cases between

these parties that may be currently pending before that court or on appeal.

                                        COSTS

      Costs are assessed against IR.




2006-1585, -1594, -1619                 7